Under the authority of the opinion in the case of Snead v. State, 18 Ala. App. 437, 93 So. 48, in connection with Code 1923, § 4166, we hold that petitioner was not entitled to his release at the time this petition was filed. However, the order of commitment, entered by the court, from which this appeal was taken, is erroneous, in that it does not comply with Code 1923, § 4168. And, under the authority of that same Code section it would appear, and we hold, that petitioner cannot be longer detained under this particular proceeding, unless, since the petition was first filed, the additional action contemplated has been taken under and in accordance with the provisions of said section.
The judgment is reversed, and the cause remanded.
Reversed and remanded.